ON MOTION FOR REHEARING.
Our attention has been called to the act of July 27, 1921 (Ga'. Laws 1921, p. 1080), by which it is enacted that “Wherever and whenever said Mayor and Aldermen shall have undertaken to pave, or repave, or resurface, or otherwise improve any street. . . in the City of Savannah, under and by virtue of the provisions of the act of the General Assembly . . approved August 18th, 1919, and found in Georgia Laws 1919, page 1294, and following, . . and the proceedings for such paving . . and the assessments thereof, shall be held to be invalid for any reason, either before or after the paving, . . then and in such event the assessments for such paving . . against the property and property owners shall be made and levied and collected under and by *645virtue and in pursuance of the provisions of the acts of the General Assembly . . found in Georgia Laws 1884-1885, page 263, and following, also in Georgia Laws 1887, page 537, and in Georgia Laws 1910, page 1142, and such assessments so made under the provisions of the last-named acts shall be legal and binding upon the property benefitted and upon the property owners. All proceedings heretofore had by the Mayor and Aider-men of the City of Savannah under and by virtue of the act of the General Assembly, . . approved August 18th, 1919, and found in Georgia Laws 1919, page 1294, and following, for the paving or repaving of any street, . . are hereby declared to be valid, it being the intention of the General Assembly of Georgia in the said act of August 18th, 1919, to include and import in the use of the word ‘pave/ as used in sections 10 and 12 of said act, the right to ‘ repave any such street . .”
It is insisted by able counsel for the defendant in error that this statute does not offend the provision of our State constitution against retroactive acts; and that although the act of August 18, 1919, under which the Mayor and Aldermen of the City of Savannah undertook to repave the portion of West Broad street and to assess the adjoining property for the cost of such improvement, has been declared by this court in this case unconstitutional, the above act of July 27, 1921, cures the invalidity of the proceedings for the repaving of this street and the assessments on the abutting lots for .the cost of this improvement.
It is undoubtedly true that a municipal contract,- expenditure, or appropriation,'invalid when made, may be cured by subsequent .legislation, unless the invalidity results from a violation of a constitutional inhibition. So where municipalities, without authority, subscribe for shares in railroad companies, the legislature formerly could pass acts making valid and binding such subscriptions, and authorize the municipalities to levy taxes for-th.e purpose of paying such subscriptions. Winn v. Macon, 21 Ga. 275; Bass v. Columbus, 30 Ga. 845. But the above cases are distinguishable from the case at bar. Those cases simply validated contracts made by municipalities and authorized the municipalities to levy-taxes to meet the obligations incurred thereunder. They did hot authorize the municipalities to enforce obligations against third persons and their property. Curative acts validating invalid *646obligations of a municipality are widely different from a curative act authorizing a municipality to enforce contracts which impose liabilities upon its citizens, and making valid illegal and unconstitutional assessments upon their property.
The constitution of this State prohibits retroactive laws. Art. 1, sec. 3, par. 2 (Civil Code, § 6389). Under this provision every statute which “ creates a new obligation, imposes a new duty, or .attaches a new liability in respect to transactions or considerations already past, must be deemed retrospective.” Ross v. Lettice, 134 Ga. 866 (68 S. E. 734, 137 Am. St. R. 281).
So we are constrained to deny the motion for a rehearing in this case.